DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Embodiment 1, Figures 1 and 2, Claims 1-12 in the reply filed on 07/29/2021 is acknowledged.
Claims 10-12 appear to be directed toward non-elected Embodiment 2, Figures 3, 5 and 6, which are the only drawings to show a semiconductor switch.  Therefore Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected of Invention I, Embodiment 1, Figures 1 and 2, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “semiconductor switch that is electrically coupled to the LC circuit” (Claim 10 is not shown in elected figures 1 and 2) and “the semiconductor switch” (Claims 11-12 are not shown in elected figures 1 and 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [US 2012/020377].
	Claim 1, Lee et al discloses an apparatus [230/2400] comprising: a semiconductor device comprising: a semiconductor substrate [110]; a multilevel wiring network [112/114/120/134] disposed on the semiconductor substrate [110]; and an inductor [150,140,154B] comprising a ferromagnetic core [154B], the inductor integrated on top of the multilevel wiring network [figure 6B]; and a ferromagnetic actuator [210/212] magnetically coupled to the inductor, wherein the inductor generates a magnetic field that causes the ferromagnetic actuator to transition from a first state to a second state [paragraph 0057].
Claim 2, Lee et al discloses the apparatus of claim 1, wherein the ferromagnetic actuator [210/212] is mechanically coupled to the semiconductor device [via 170/180].
Claim 3, Lee et al discloses the apparatus of claim 1, wherein the ferromagnetic actuator [210/212] comprises a magnetic cantilever [paragraph 0058].
Claim 4, Lee et al discloses the apparatus of claim 3, wherein a first end [left side] of the ferromagnetic actuator [210/212] is mechanically coupled to the semiconductor device [via 170/180].
Claim 5, Lee et al discloses the apparatus of claim 4, wherein a portion of the magnetic cantilever [center and right end] is disposed closer to the inductor [140/154] in the second state than [figure 23] in the first state [open state when the cantilever is spaced further from the inductor; paragraph 0057].
	Claim 6, Lee et al discloses the apparatus of claim 5, wherein: the magnetic cantilever [210/212] is elongated along an axis, in the first state [the cantilever will be .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sreetharan et al. [US 2012/0292438] in view of Lee et al. [US 2012/020377].
Claims 1 and 7, Sreetharan et al. discloses an apparatus [10] comprising: a semiconductor device comprising: a drive actuator [14] in the form of a high-energy-density piezoelectric bimorph cantilever [54] that transitions from a first state to a second state [as shown by arrows in figures 1 and 35] and comprising an artificial appendage [16/64] mechanically coupled to a second end of the drive actuator [14].
Lee et al. teaches an apparatus [230/2400] comprising: a semiconductor device comprising: a semiconductor substrate [110]; a multilevel wiring network [112/114/120/134] disposed on the semiconductor substrate [110]; and an inductor [150,140,154B] comprising a ferromagnetic core [154B], the inductor integrated on top of the multilevel wiring network [figure 6B]; and a ferromagnetic actuator [210/212] magnetically coupled to the inductor, wherein the inductor generates a magnetic field that causes the ferromagnetic actuator to transition from a first state to a second state [paragraph 0057], wherein the ferromagnetic actuator [210/212] comprises a magnetic cantilever [paragraph 0058], wherein a first end [left side] of the ferromagnetic actuator [210/212] is mechanically coupled to the semiconductor device [via 170/180], and wherein a portion of the magnetic cantilever [center and right end] is disposed closer to the inductor [140/154] in the second state than [figure 23] in the first state [open state when the cantilever is spaced further from the inductor; paragraph 0057].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify actuation means of Sreetharan et al. from a piezoelectric drive actuator to the use of a magnetic apparatus as taught by Lee et al. in order to obtain 
Claim 8, Sreetharan et al. as modified discloses the apparatus of claim 7, wherein Sreetharan et al. discloses that the artificial appendage comprises a wing [16; figure 1].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [US 2012/020377] in view of Wheeler et al. [US 2003/0179056]. 
	Claim 9, Lee et al. discloses the apparatus of claim 1, with the exception of further comprising a capacitor electrically disposed in parallel with the inductor to form an LC circuit.
	Wheeler et al. teaches an apparatus with a ferromagnetic actuator [112] driven by an inductor [114] further comprising a capacitor [figure 4d, circuit 410 can be a capacitor, paragraph 0069 and 0089] electrically disposed in parallel with the inductor to form an LC circuit [figure 4d].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the LC circuit of Wheeler et al. in the apparatus of Lee et al. in order to store energy oscillating at the circuit's resonant frequency, generate signals at a particular frequency, or picking out a signal at a particular frequency from a more complex signal.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837